           Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                              (GREENBELT DIVISION)

NAAB CONSULTING, INC.,                    )
                                          )
               Plaintiff,                 )
                                          )
      v.                                  )      Case No.______________________
                                          )
MCQUADE BRENNAN LLP and                   )
BRIAN MCQUADE, individually,              )
                                          )
               Defendants.                )

           COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

      Naab Consulting, Inc. d/b/a/ Naab Consulting (“Naab Consulting”), for its

Complaint for Damages against McQuade Brennan LLP (“McQuade Brennan”), and

Brian McQuade (“Brian”), individually, (collectively, “Defendants”), alleges and states

the following:

                                    NATURE OF ACTION

      1.       This action arises directly from Naab Consulting’s services to broker the

sale or transfer of McQuade Brennan and Brian’s deliberate acts to cheat Naab

Consulting from receiving the payment it was due. Brian concealed the transaction,

depriving Naab Consulting from receiving its 8% consulting fee.

                             PARTIES, JURISDICTION, & VENUE

      2.       Naab Consulting is an Indiana corporation, with a principal address of

9777 Brook Wood Dr., McCordsville, IN, 46055.
              Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 2 of 16



         3.       McQuade Brennan was a Washington, D.C. limited liability partnership,

with a principal address of 1730 Rhode Island Ave, NW, Suite 800, Washington, D.C.,

20036.

         4.       Upon information and belief, McQuade Brennan was dissolved by Brian

in 2015.

         5.       Brian is an individual and partner of McQuade Brennan who, upon

information and belief, resides in the State of Maryland.

         6.       This Court has jurisdiction of this diversity action under 28 U.S.C. § 1332.

         7.       Venue is proper under 28 U.S.C. § 1391(b) and (c). Upon information and

belief, Brian resides in the State of Maryland and is subject to this Court’s personal

jurisdiction.

         8.       Upon information and belief, McQuade Brennan did business in

Maryland and is subject to this Court’s personal jurisdiction.

                                     FACTUAL BACKGROUND

         9.       Naab Consulting brokers the sale or merger of accounting practices across

the country. For over twenty years, Naab Consulting has prided itself on expert service

and an excellent record of success connecting buyers and sellers of accounting practices.

         10.      In exchange for its services, Naab Consulting receives a performance fee

upon the completion of a successful sale or merger it brokered.

         11.      On September 23, 2014, Naab Consulting and McQuade Brennan entered

into a non-disclosure agreement (“McQuade NDA”) to enable the disclosure of

information to Naab Consulting in connection with the potential sale or merger of

                                                 2
         Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 3 of 16



McQuade Brennan’s accounting practice. The McQuade NDA is attached and

incorporated hereto as Exhibit A.

       12.       Naab Consulting and McQuade Brennan entered into a consulting

agreement, effective October 9, 2014 (“Consulting Agreement”). The Consulting

Agreement is attached and incorporated as Exhibit B.

       13.       The Consulting Agreement granted Naab Consulting the “EXCLUSIVE

RIGHT to sell/merge the accounting practice [] known as McQuade Brennan LLP.”

[Exh. B, ¶ 1].

       14.       Naab Consulting then began the process of finding qualified buyers

interested in purchasing or merging with McQuade Brennan.

       15.       Larry Naab (“Larry”), the President of Naab Consulting, and Brian,

partner of McQuade Brennan, communicated about potential buyers.

       16.       Naab Consulting found Ribis, Jones & Maresca (“RJM”) to be a potential

qualified buyer.

       17.       On October 30, 2014, Larry received permission from Brian to initiate

communications with David Jones (“Jones”), a partner of RJM, about the potential sale

or merger of McQuade Brennan. See emails attached and incorporated as Exhibit C.

       18.       Larry facilitated the flow of information between McQuade Brennan and

Jones through numerous emails and telephone calls, and coordinated their initial

introduction.

       19.       Before their first meeting, Brian had never met with Jones, and did not

have any personal relationships with others at RJM.

                                               3
         Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 4 of 16



       20.    After Jones expressed interest in the purchase of or merger with McQuade

Brennan, Larry scheduled a meeting between Brian and Jones. See emails attached and

incorporated as Exhibit D.

       21.    Upon information and belief, Brian and Jones met on November 17, 2014.

       22.    On December 10, 2014, Brian and Jones again met in person. Following

this meeting, Brian and Jones began sending emails to work out the details of merging

McQuade Brennan and RJM.

       23.    On December 16, 2014, Larry discovered that Jones made an offer to Brian.

Larry requested a copy of the offer from both Brian and Jones.

       24.    Larry did not receive a response.

             McQuade Brennan Breached the Consulting Agreement by
  Merging its Accounting Practice and Failing to Pay the Required Performance Fee

       25.    Under the Consulting Agreement, McQuade Brennan agreed to “refer

ALL contacts and/or inquiries regarding the sale of [McQuade Brennan] to Naab

Consulting during the listing period.” [Exh. B, ¶ 3].

       26.    McQuade Brennan also granted Naab Consulting the “EXCLUSIVE

RIGHT to sell/merge the accounting practice known as McQuade Brennan LLP,”

through the Consulting Agreement. [Exh. B, ¶ 1].

       27.    McQuade Brennan acknowledged and understood that “Naab Consulting

[] [had] the sole and exclusive right to sell or merge [McQuade Brennan].” [Exh. B, ¶ 3].




                                             4
        Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 5 of 16



      28.    However, McQuade Brennan and Brian entered into a purchase and sales

agreement with RJM on January 15, 2015 (“Purchase Agreement”). See the Purchase

Agreement attached and incorporated as Exhibit E.

      29.    Because of the Purchase Agreement, Brian and Jones merged McQuade

Brennan and RJM, creating a new entity: Jones, Maresca & McQuade (“JMM”).

      30.    JMM was issued a license by the District of Columbia Board of

Accountancy on April 19, 2016. See the proof of license attached and incorporated as

Exhibit F.

          Defendants Attempt to Conceal the Purchase Agreement from
     Naab Consulting and Prevent Collection of the Required Performance Fee

      31.    Not only was Naab Consulting denied its exclusive right to sell or merge

McQuade Brennan, but Defendants failed to notify Naab Consulting that a sale or

merger was even contemplated.

      32.    Under the Consulting Agreement, “[McQuade Brennan] agree[d] to pay

Naab Consulting a performance fee of 8% of the initial Practice purchase price, as

described in the purchase agreement, merger agreement or other definitive agreement

for the sale or merger of [McQuade Brennan].” [Exh. B, ¶ 2].

      33.    McQuade Brennan further agreed “that the performance fee shall be due

and payable if [McQuade Brennan], directly or indirectly, enters into a purchase and

sale agreement (however designated) or does any act tantamount to a sale or contract to

sell or merge the Practice [of McQuade Brennan].” [Exh. B, ¶ 4].




                                           5
        Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 6 of 16



      34.    The 8% performance fee was due and payable, on or about January 15,

2015, when Defendants signed the Purchase Agreement.

      35.    After learning about the merger, Larry went to Washington, D.C. and met

with Brian at his office on August 27, 2015, to discuss the arrangement and payment of

the performance fee.

      36.    During Larry’s meeting with Brian, Brian provided false information to

Larry, specifically that McQuade Brennan and RJM merged without any formal

agreement between the two entities.

      37.    But by the time of their meeting, and unbeknown to Larry, Brian had

executed the Purchase Agreement.

      38.    On January 4, 2018, Larry sent a letter informing Brian that Naab

Consulting became aware of a merger or other transaction between McQuade Brennan

and RJM and that Naab Consulting was due its performance fee. The letter is attached

and incorporated as Exhibit G.

      39.    The letter also requested any documentation relating to the merger of

McQuade Brennan and RJM. [Exh. G].

      40.    Brian never responded to the letter.

      41.    On July 26, 2018, counsel for Naab Consulting sent a demand letter

notifying Brian the performance fee is still owed to Naab Consulting and requesting a

response (“Demand Letter”). The Demand Letter is attached and incorporated as

Exhibit H.

      42.    Brian never responded to the Demand Letter.

                                           6
         Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 7 of 16



       43.    After the Purchase Agreement was executed, Brian dissolved McQuade

Brennan without paying the performance fee to Naab Consulting.

       44.    The performance fee was and is an obligation of McQuade Brennan. As an

unsecured debt of McQuade Brennan, the performance fee should have been paid

before Brian received any profits from the Purchase Agreement.

       45.    Naab Consulting was not made aware of the existence of any formal

written agreement effectuating the sale or merger of McQuade Brennan and RJM until

around May 2019.

                        COUNT I – BREACH OF CONTRACT
                            (MCQUADE BRENNAN)

       46.    Naab Consulting incorporates the preceding paragraphs by reference as if

fully restated here.

       47.    The Consulting Agreement is a valid, enforceable contract between Naab

Consulting and McQuade Brennan.

       48.    McQuade Brennan breached the Consulting Agreement by failing to refer

all inquiries regarding the sale of McQuade Brennan to Naab Consulting.

       49.    McQuade Brennan further breached the Consulting Agreement by failing

to pay Naab Consulting a performance fee of 8% of the initial Practice purchase price, as

described in the Purchase Agreement.

       50.    Naab Consulting has suffered damages as a direct and proximate result of

McQuade Brennan’s breach of the Consulting Agreement and is entitled to its

performance fee, and attorneys’ fees for pursuing this matter.


                                            7
         Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 8 of 16



       WHEREFORE, Naab Consulting respectfully requests that the Court enter

judgment in its favor and against McQuade Brennan for damages to be determined at

trial, attorneys’ fees, costs, prejudgment interest, and all other appropriate and just

relief in the premises.

                          COUNT II – Fraud – Ind. Code § 35-43-5-4(8)
                                         (BRIAN)

       51.    Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.

       52.    When Larry met with Brian on August 27, 2015, about the purchase of or

merger with McQuade Brennan, Brian told Larry that there were no documents

executed during the transaction.

       53.    At the time of this meeting, and unknown to Larry, Brian already

executed the Purchase Agreement.

       54.    Brian intentionally concealed the Purchase Agreement and the profits he

received through the transaction from Naab Consulting.

       55.    Brian concealed the Purchase Agreement with the intention of defrauding

Naab Consulting and preventing it from receiving its performance fee.

       56.    Naab Consulting was damaged by Brian intentionally concealing the

Purchase Agreement and profits received with the intention to defraud Naab

Consulting.

       57.    Naab Consulting did not learn of the existence of the Purchase Agreement

until around May 2019.


                                              8
          Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 9 of 16



       58.      Under Ind. Code § 34-24-3-1 and § 35-43-5-4(8), Naab Consulting is

entitled to recover actual damages, treble damages, costs, reasonable attorneys’ fees,

and any other relief the Court deems just and proper.

       WHEREFORE, Naab Consulting, by counsel, respectfully requests judgment in

its favor against Brian McQuade, damages to be determined at trial, treble damages,

costs, attorneys’ fees under the Indiana Crime Victim’s Relief Act, Ind. Code § 34-24-3-1,

and all other just and proper relief in the premises.

                     COUNT III – Conversion – Ind. Code § 35-43-4-3
                              (MCQUADE BRENNAN)

       59.      Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.

       60.      Naab Consulting was entitled to receive an 8% performance fee from the

Purchase Agreement signed by McQuade Brennan.

       61.      Upon execution of the Purchase Agreement, the performance fee became a

determinate sum that McQuade Brennan was entrusted to apply to Naab Consulting for

its services.

       62.      Naab Consulting’s performance fee became Naab Consulting’s property

on the date McQuade Brennan signed the Purchase Agreement.

       63.      McQuade Brennan exerted unauthorized control over Naab Consulting’s

property when it failed to pay Naab Consulting’s performance fee.

       64.      By failing to pay Naab Consulting’s performance fee, McQuade Brennan

converted Naab Consulting’s property.


                                             9
        Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 10 of 16



       65.    Under Ind. Code § 34-24-3-1 and § 35-43-4-3, Naab Consulting is entitled

to recover actual damages, treble damages, costs, reasonable attorneys’ fees, and any

other relief the Court deems just and proper.

       WHEREFORE, Naab Consulting, by counsel, respectfully requests judgment in

its favor against McQuade Brennan, damages to be determined at trial, treble damages,

costs, attorneys’ fees under the Indiana Crime Victim’s Relief Act, Ind. Code § 34-24-3-1,

and all other just and proper relief in the premises.

                    COUNT IV – Conversion – Ind. Code § 35-43-4-3
                                    (BRIAN)

       66.    Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.

       67.    Naab Consulting was entitled to receive an 8% performance fee from the

Purchase Agreement signed by Brian.

       68.    Upon execution of the Purchase Agreement, the performance fee became a

determinate sum within which Brian, on behalf of McQuade Brennan, was entrusted to

apply to Naab Consulting for its services.

       69.    Naab Consulting’s performance fee became Naab Consulting’s property

on the date Brian signed the Purchase Agreement.

       70.    After executing the Purchase Agreement, Brian dissolved McQuade

Brennan.

       71.    Both after executing the Purchase Agreement and dissolving McQuade

Brennan, Brian received payments from the Purchase Agreement.


                                             10
        Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 11 of 16



       72.    At the time Brian dissolved McQuade Brennan, the 8% performance fee

was an obligation of McQuade Brennan.

       73.    Any proceeds resulting from the Purchase Agreement should have been

paid to Naab Consulting prior to Brian receiving any proceeds from the transaction.

       74.    Brian had a duty to ensure Naab Consulting was paid its performance fee

prior to collecting any profits resulting from the Purchase Agreement.

       75.    Brian exerted unauthorized control over Naab Consulting’s property by

collecting proceeds of the Purchase Agreement before paying Naab Consulting its 8%

performance fee.

       76.    By collecting proceeds of the sale, Brian converted Naab Consulting’s

property.

       77.    Under Ind. Code § 34-24-3-1 and § 35-43-4-3, Naab Consulting is entitled

to recover actual damages, treble damages, costs, reasonable attorneys’ fees, and any

other relief the Court deems just and proper.

       WHEREFORE, Naab Consulting, by counsel, respectfully requests judgment in

its favor against Brian McQuade, damages to be determined at trial, treble damages,

costs, attorneys’ fees under the Indiana Crime Victim’s Relief Act, Ind. Code § 34-24-3-1,

and all other just and proper relief in the premises.

                          COUNT V – Fraudulent Misrepresentation
                                        (BRIAN)

       78.    Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.


                                            11
         Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 12 of 16



        79.   Brian made false statements to Naab Consulting by stating that there was

no formal agreement between McQuade Brennan and RJM that memorialized the

financial transaction between the two entities.

        80.   The false statements made by Brian were a deliberate attempt to prevent

Naab Consulting from receiving the 8% performance fee.

        81.   These statements were a material misrepresentation of a past or existing

fact.

        82.   These statements were false.

        83.   The Purchase Agreement was executed by Brian on January 15, 2015.

        84.   At the time he made these statements, Brian knew that the statements

were false.

        85.   Naab Consulting relied upon Brian’s false statements in not seeking its 8%

performance fee at that time.

        86.   Naab Consulting was harmed and suffered damage as a result of Brian’s

false statements.

        WHEREFORE, Naab Consulting, by counsel, respectfully requests judgment in

its favor against Brian McQuade, damages to be determined at trial and all other just

and proper relief in the premises.

                          COUNT VI – Fraudulent Concealment
                                      (BRIAN)

        87.   Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.


                                             12
        Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 13 of 16



       88.    Under the terms of the Consulting Agreement, Brian has a duty to disclose

the existence of the Purchase Agreement to Naab Consulting.

       89.    Brian knowingly failed to disclose the existence of the Purchase

Agreement to Naab Consulting.

       90.    Naab Consulting relied on and was damaged because of Brian’s failure to

disclose the existence of the Purchase Agreement.

       WHEREFORE, Naab Consulting, by counsel, respectfully requests judgment in

its favor against Brian McQuade, damages to be determined at trial and all other just

and proper relief in the premises.

                           COUNT VII – Unjust Enrichment
                                    (BRIAN)

       91.    Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.

       92.    Naab Consulting provided its brokerage services to Defendants at the

request of Brian.

       93.    Naab Consulting also facilitated discussion between Jones and Brian

about the transaction.

       94.    As a direct result of Naab Consulting’s efforts, McQuade Brennan was

able to merge with RJM.

       95.    Brian directly benefited from Naab Consulting’s efforts.

       96.    By refusing to pay Naab Consulting, Brian has been unjustly enriched to

Naab Consulting’s detriment.


                                           13
            Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 14 of 16



           WHEREFORE, Naab Consulting respectfully requests that the Court enter

judgment in its favor and against Brian McQuade for damages to be determined at trial,

and for all other appropriate relief in the premises.

                       COUNT VII – Imposition of a Constructive Trust
                                       (BRIAN)

           97.    Naab Consulting incorporates the preceding paragraphs by reference as if

fully set forth herein.

           98.    Brian’s intentional conduct in concealing the merger transaction and the

existence of the Purchase Agreement from Naab Consulting constitutes fraudulent

conduct.

           99.    By virtue of Brian’s fraudulent and deceitful conduct he has wrongfully

retained proceeds of the sale of McQuade Brennan that rightfully belong to Naab

Consulting.

           100.   Under the terms of the Purchase Agreement, Brian received the sum of

$1,400,000 in cash upon closing, and the remaining sum of $1,200,000 was to be paid to

Brian in 84 monthly installments in the amount of $14,285.78 each. [Exh. E, ¶¶ 2.1.1.,

2.1.2.].

           101.   Brian will be unjustly enriched if he is permitted to retain the portion of

the purchase price that constitutes Naab Consulting’s 8% performance fee.

           102.   The Court should impose a constructive trust, to prevent unjust

enrichment to Brian, and require the future monthly payments Brian receives under the




                                                14
         Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 15 of 16



terms of the Purchase Agreement be placed in the constructive trust in favor of Naab

Consulting.

        WHEREFORE, Naab Consulting respectfully requests that the Court impose a

constructive trust to prevent unjust enrichment to Brian and require the 8%

performance fee be placed in the constructive trust in favor on Naab Consulting, and for

all other appropriate relief in the premises.

                               DEMAND FOR JURY TRIAL

        Under Fed. R. Civ. P. 38, Plaintiff demands a jury trial on all issues triable by

jury.




                                                15
Case 8:20-cv-02828-PJM Document 1 Filed 09/29/20 Page 16 of 16




                            Respectfully submitted,

                            /s/_______________
                            Timothy F. Maloney (Fed. Bar ID #03381)
                            Alyse L. Prawde (Fed. Bar ID #14676)
                            Joseph Greenwald & Laake, P.A.
                            6404 Ivy Lane, Suite 400
                            Greenbelt, Maryland 20770-1417
                            Telephone: (240) 553-1206
                            Facsimile: (240) 553-1737
                            tmaloney@jgllaw.com
                            aprawde@jgllaw.com

                            Manuel Herceg, Atty. No. 29956-06 (pro hac vice
                            forthcoming)
                            Kayla Moody-Grant, Atty. No. 35801-49 (pro
                            hac vice forthcoming)
                            TAFT STETTINIUS & HOLLISTER LLP
                            One Indiana Square, Suite 3500
                            Indianapolis, Indiana 46204
                            Telephone: (317) 713-3500
                            Facsimile: (317) 713-3699

                            mherceg@taftlaw.com
                            kmoody-grant@taftlaw.com

                            Attorneys for Plaintiff Naab Consulting, Inc.




                              16
